t c memo united_states tax_court john f weber petitioner v commissioner of internal revenue respondent docket no 15372-04l filed date john f weber pro_se inga c plucinski and david sorensen for respondent memorandum opinion vasquez judge this case is before the court on respondent’s motion for summary_judgment at the time he filed the petition petitioner resided in las vegas nevada background petitioner failed to file a federal_income_tax return for on date respondent sent petitioner a statutory_notice_of_deficiency for on date respondent assessed a deficiency in tax and additions to tax for the taxable_year and issued to petitioner a notice of assessment and demand for payment on date respondent mailed to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing concerning the tax_liability petitioner timely filed a form request for a collection_due_process_hearing which stated that he was not liable on date a hearing was held petitioner did not propose any collection alternatives at the hearing on date respondent issued a notice_of_determination concerning collection action s under sec_6320 and or to petitioner regarding his tax_year in the notice_of_determination respondent determined that the proposed collection action was appropriate and to proceed with collection unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure discussion i motion for summary_judgment rule a provides that either party may move for summary_judgment upon all or any part of the legal issues in controversy summary_judgment may be granted if it is demonstrated that no genuine issue exists as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir we conclude that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law in regard to respondent’s determination to proceed with collection of the liability for ii determination to proceed with collection sec_6331 provides that if any person liable to pay any_tax neglects or refuses to do so within days after notice_and_demand the secretary can collect such tax by levy upon property belonging to such person pursuant to sec_6331 the secretary is required to give the taxpayer notice of his intent to levy and within that notice must describe the administrative review available to the taxpayer before proceeding with the levy see also sec_6330 sec_6330 describes the administrative review process providing that a taxpayer can request an appeals hearing with regard to a levy notice at the appeals hearing the taxpayer may raise certain matters set forth in sec_6330 which provides sec_6330 matters considered at hearing --in the case of any hearing conducted under this section-- issues at hearing -- a in general --the person may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including-- i appropriate spousal defenses ii challenges to the appropriateness of collection actions and iii offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in- compromise b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability pursuant to sec_6330 within days of the issuance of the notice_of_determination the taxpayer may appeal that determination to this court if we have jurisdiction over the underlying tax_liability 115_tc_324 although sec_6330 does not prescribe the standard of review that the court is to apply in reviewing the commissioner’s administrative determinations we have stated that where the validity of the underlying tax_liability is properly at issue the court will review the matter de novo 114_tc_604 114_tc_176 where the validity of the underlying tax_liability is not properly at issue however the court will review the commissioner’s administrative determination for abuse_of_discretion sego v commissioner supra goza v commissioner supra the notice_of_deficiency for the year was sent to petitioner’s last_known_address petitioner does not dispute that he received the notice_of_deficiency for accordingly he cannot challenge his underlying liability see sec_6330 sego v commissioner supra pincite goza v commissioner supra pincite therefore we review respondent’s determination for an abuse_of_discretion see sego v commissioner supra pincite petitioner has failed to raise a spousal defense make a valid challenge to the appropriateness of respondent’s intended collection action or offer alternative means of collection these issues are now deemed conceded see rule b accordingly we conclude that respondent did not abuse his discretion and we sustain respondent’s determination to proceed with collection for we take this opportunity to warn petitioner that the court will impose a penalty pursuant to sec_6673 if he returns to the court and proceeds in a similar fashion in the future to reflect the foregoing an appropriate order will be issued
